

116 HR 7231 IH: Infrastructure Bank for America Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7231IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Webster of Florida (for himself, Mr. Meuser, Mr. Reed, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Infrastructure Bank for America as a corporation to serve as a lender for and investor in infrastructure projects, and for other purposes.1.Short titleThis Act may be cited as the Infrastructure Bank for America Act of 2020.2.Establishment of the Infrastructure Bank Holding Company(a)In generalThere is established a corporation to be known as the Infrastructure Bank Holding Company (in this Act referred to as the Holding Company), which shall be the parent company of the Infrastructure Bank for America established under section 3.(b)Board of directorsThe Holding Company shall have a Board of Directors, which shall—(1)initially consist of 7 members, or such other number as the formation agent determines appropriate;(2)be elected by the shareholders of the Holding Company;(3)within the limitations of law and regulation, determine the general policies that govern the operations of the Holding Company, and have the power to adopt, amend, and repeal bylaws governing the performance of the powers and duties granted to or imposed upon the Holding Company by law; and(4)select and effect the appointment of qualified persons to fill the office of the Chief Executive Officer and such other offices as may be provided for in the bylaws of the Holding Company and the Infrastructure Bank for America established under section 3.(c)Treatment of shareholders of the formation agentThe formation agent shall issue equity securities of the Holding Company to each shareholder of the formation agent, in an amount that the formation agent determines has a value equal to the value of equity securities of the formation agent held by such shareholder upon the establishment of the Holding Company.(d)Earnings and reserves not government fundsThe earnings and reserves of the Holding Company shall be the sole property of the Holding Company and may not be construed to be Government funds, public funds, or appropriated money.3.Establishment of the Infrastructure Bank for America(a)In generalThe formation agent shall establish a corporation to be known as the Infrastructure Bank for America (in this Act referred to as the Bank). The Bank shall—(1)maintain its principle office in New York City or the District of Columbia; and(2)be registered as a Delaware corporation, and, for the purposes of jurisdiction and venue in civil actions, operate as a Delaware corporation.(b)Duties of the formation agentAt the earliest practicable date after the date of the enactment of this Act, the formation agent shall make and file with the Secretary of the Treasury (in this Act referred to as the Secretary) an organization certificate for the Bank in accordance with such rules and regulations as the Secretary may prescribe.(c)Regional officesThe Bank shall establish regional offices for the purpose of focusing on infrastructure projects in different areas of the Unites States.(d)Board of directorsThe Board of Directors of the Holding Company established under section 2(b) shall be the initial Board of Directors of the Bank.4.Functions of the Bank(a)In generalThe Bank shall provide—(1)equity investments, direct loans, indirect loans, and loan guarantees for the construction or maintenance of revenue-producing infrastructure projects in the United States with sufficient revenue sources and guarantees to support the interest and principal payments to the Bank; and(2)direct and indirect loans and loan guarantees to State and local governments and State infrastructure banks for the construction or maintenance of infrastructure projects.(b)Support for rural projectsAt least 7 percent of the dollar amount of loans, equity investments, and loan guarantees provided by the Bank shall be with respect to infrastructure projects in rural areas.(c)No commercial or investment banking activitiesThe Bank shall not accept customer deposits nor engage in financial or investment banking activities such as trust management or underwriting securities.(d)Pledge and credit facilities(1)PledgeThe Bank shall have the authority to pledge its loans to the discount window of the Board of Governors of the Federal Reserve System.(2)Purchase of obligationsThe Secretary may, subject to amounts provided in advance by appropriation Acts, purchase obligations issued by the Bank in the same manner and under the same requirements that the Secretary purchases obligations under section 306(c) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455(c)).(e)Leverage limitationThe Bank shall seek to maintain risk-based capital at no less than 10 percent.5.Holding Company securities(a)Equity securities(1)In generalThe Holding Company shall issue such equity securities as the Holding Company determines appropriate.(2)DividendsThe Holding Company may make such dividend payments on the equity securities of the Holding Company as the Holding Company determines appropriate.(3)Initial issuance amountThe Holding Company shall have the goal of raising $1,000,000,000 in the initial issuance of equity securities in a private placement and up to $100,000,000,000 or more of equity securities in public offerings over time, the purpose of which is to fund the Bank.(4)Restriction on voting rightsAny holder of an equity security of the Holding Company that is a non-U.S. individual or entity shall have no voting rights with respect to such equity security.(b)Bonds(1)Standard bondsThe Holding Company may issue standard bonds with maturities up to 30 years or longer, as needed.(2)Other bondsThe Holding Company may issue such other bonds, notes, and marketable securities with maturities and interest rates as the Holding Company determines appropriate.(3)Initial issuance amountThe Holding Company shall have the goal of making initial bond sales in a private placement in an aggregate amount of $10,000,000,000 and in public offerings in an amount of $1,000,000,000,000 or more over time.(4)Oversight and authority to purchase bonds(A)Approval requiredBefore issuing any bonds, the Holding Company shall submit a proposal for such bond issuance to the Secretary, and the Holding Company may only issue such bonds if the Secretary approves the proposal.(B)Authority to purchase bonds(i)In generalThe Secretary and the Board of Governors of the Federal Reserve System may purchase bonds issued under this subsection.(ii)LimitationThe aggregate amount of outstanding bonds purchased by the Secretary under this subparagraph may not exceed 5 percent of the total amount of the outstanding bonds of the Holding Company.(5)Leverage limitationThe Holding Company shall seek to maintain risk-based capital at no less than 10 percent.(c)Investment limitation on Non-U.S. individuals and entitiesNotwithstanding any other provision of law—(1)non-U.S. individuals and entities may not hold more than 25 percent, in the aggregate, of the equity securities and bonds of the Holding Company; and(2)nothing in this section shall prevent non-U.S. individuals and entities that are shareholders from receiving equity shares and dividend payments.6.Oversight and regulation(a)Board of Governors of the Federal Reserve SystemThe Board of Governors of the Federal Reserve System shall have oversight and supervisory authority over the Holding Company and the Bank in order to ensure the safe and sound operation of the Holding Company and the Bank.(b)Secretary of the TreasuryThe Secretary shall oversee and supervise the issuance of bonds by the Holding Company and the Bank, in order to ensure the safe and sound financing of the Holding Company and the Bank.(c)ConsultationThe Secretary shall consult with the Board of Governors of the Federal Reserve System and may consult with the Secretary of Transportation and any other head of Federal agency when carrying out the Secretary’s duties under this Act.7.Infrastructure Guarantee Fund(a)EstablishmentThe Bank shall establish an Infrastructure Guarantee Fund that shall be available for State and local governments and other persons who wish to deposit funds to be used with respect to specific loans or loan guarantees made by the Bank in the event of any non-payment by the recipient of such loan or loan guarantee.(b)Return of fundsAny funds described under subsection (a) that are remaining at the time such loans or guaranteed loans are repaid in full shall be returned to the State or local government or other person who deposited the funds.8.Holding Company and Bank exemption from taxationEffective for taxable years ending on or after the date of enactment of this Act, the Holding Company and the Bank, including franchises, capital, reserves, surplus, advances, and income of the Holding Company or Bank shall be exempt from all taxation imposed by the United States, by any territory, dependency, or possession thereof, or by any State, county, municipal, or local taxing authority, except that any real property of the Holding Company and the Bank shall be subject to State, territorial, county, municipal, or local taxation to the same extent according to its value as other real property is taxed.9.Infrastructure Bank Holding Company credit(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended—(1)by adding at the end the following new section:45U.Infrastructure Bank Holding Company credit(a)In generalFor purposes of section 38, in the case of a taxpayer who holds a qualified Holding Company equity investment on a credit allowance date of such investment which occurs during the taxable year, the Infrastructure Bank Holding Company credit determined under this section for such taxable year is an amount equal to 10 percent of the amount paid to the Holding Company for such investment at its original issue.(b)Credit allowance dateFor purposes of this section, the credit allowance date with respect to any qualified Holding Company equity investment is—(1)the date on which such investment is initially made; and(2)each of the 4 anniversary dates of such date thereafter.(c)Qualified Holding Company equity investmentFor purposes of this section, the term qualified Holding Company equity investment means any equity investment originally issued by the Holding Company to the taxpayer under section 5(a)(1) of the Infrastructure Bank for America Act of 2020 not later than 3 years after the date of the enactment of such Act.(d)Holding CompanyFor purposes of this section, the term Holding Company means the Infrastructure Bank Holding Company established by the Infrastructure Bank for America Act of 2020.(e)Basis reductionThe basis of any qualified Holding Company equity investment shall be reduced by the amount of any credit determined under this section with respect to such investment.; and(2)in the table of contents for such subpart, by adding at the end the following:45U. Infrastructure Bank Holding Company credit..(b)Conforming amendments(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the Infrastructure Bank Holding Company credit determined under section 45U..(2)Section 1016(a) of such Code is amended by striking and at the end of paragraph (37), by striking the period at the end of paragraph (38) and inserting , and, and by adding at the end the following new paragraph:(39)to the extent provided in section 45U(e)..(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.10.Rule of constructionNothing in this Act may be construed as authorizing the Federal Government to guarantee the assets of the Bank or Holding Company.11.DefinitionsFor the purposes of this Act:(1)BankThe term Bank means the Infrastructure Bank for America established under section 3.(2)Formation agentThe term formation agent means an entity selected by the Secretary of the Treasury with significant experience in infrastructure and infrastructure finance.(3)Holding CompanyThe term Holding Company means the Infrastructure Bank Holding Company established under section 2.(4)Revenue-producing infrastructure projectThe term revenue-producing infrastructure project means an infrastructure project that, when complete, generates revenue from user fees or other sources.(5)Risk-based capitalThe term risk-based capital shall have the meaning given that term by the Board of Governors of the Federal Reserve System.(6)RuralThe term rural means a county that is neither in a metropolitan statistical area nor in a micropolitan statistical area that is adjacent to a metropolitan statistical area, as those terms are defined by the Office of Management and Budget and as applied under currently applicable Urban Influence Codes, established by the Economic Research Service of the Department of Agriculture. (7)StateThe term State means each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe.(8)State infrastructure bankThe term State infrastructure bank means a State infrastructure bank or multi-State infrastructure bank established pursuant to—(A)section 350 of the National Highway System Designation Act of 1995;(B)section 1511(l) of the Transportation Equity Act for the 21st Century;(C)section 610 of title 23, United States Code; or(D)any State law as an agency, component unit, or other governmental entity of the State.